Case 3:20-cv-05211-RBL Document 8-1 Filed 04/09/20 Page 1 of 4




             EXHIBIT A
      Case 3:20-cv-05211-RBL Document 8-1 Filed 04/09/20 Page 2 of 4

           Case 3:20-cv-05211-RBL Document 6 Filed 04/02/20 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
                                       ATTACOMA
ZOOMINFO TECHNOLOGIES LLC

                Plaintiff,                                        Case No.: 3:20-cv-05211-RBL
vs.
                                                                   AFFIDAVIT OF SERVICE
COLLABERA, INC.

                Defendant.
- - - -- -- - - - - - -- - -                     I

The undersigned, being first duly sworn on oath deposes and says: That he/she is now and at all times herein
mentioned was a citizen of the United States, over the age of eighteen years, not a party to or interested in the
above entitled action and competent to be a witness therein.

That on 03/11/2020 at 12:43 PM, at the address of 1780 Barnes Blvd SW , Tumwater, within THURSTON
County, WA, the undersigned duly served 1 copy of the following document(s): Summons and
Complaint for Damages and Injunctive Relief; Exhibit A - C; Civil Cover Sheet; Corporate Disclosure
Statement in the above entitled action upon COLLABERA, INC, by then and there personally delivering 1
true and correct copy of the above documents into the hands of and leaving same with Connie Hogan,
the person apparently in charge of the office ofBlumbergExcelsior Corporate Services, Inc .. who is the
Registered Agent thereof.




SUBSCRIBED AND SWORN BEFORE ME
this n_ day of M .. c c.~ , 20~
                                                     ~,sol!Jjit
                                                     Registered Process Server
                                                     License#: 12-0621-21
by Carolyn Heater.                                   Nationwide Process Service, Inc.
                                                     1201 S.W. 12th Avenue, Suite 300
                                                     Portland, OR 97205
                                                     503-241-0636
Nomry~


                                                       111111111111111 II Ill II Ill II Ill II Ill IIIII
                                                                           * 349868*




                                                                                                Sands Declaration
                                                                                                        Exhibit A
                                                                                                      Page 1 of 3
            Case 3:20-cv-05211-RBL Document 8-1 Filed 04/09/20 Page 3 of 4



CourtAlert Case Management
From:                    ECF@wawd.uscourts.gov
Sent:                    Thursday, April 2, 2020 6:55:58 PM
To:                      ECF@wawd.uscourts.gov
Subject:                 Activity in Case 3:20-cv-05211-RBL ZoomInfo Technologies LLC v. Collabera
                           Inc Affidavit of Service of Summons and Complaint
 CAUTION: This is an external email. Do NOT click links or open attachments unless you are certain the content is
 safe.



This is an automatic e-mail message generated by the CM/ECF system. Please DO NOT
RESPOND to this e-mail because the mail box is unattended.
***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States policy
permits attorneys of record and parties in a case (including pro se litigants) to receive one free
electronic copy of all documents filed electronically, if receipt is required by law or directed by
the filer. PACER access fees apply to all other users. To avoid later charges, download a copy
of each document during this first viewing. However, if the referenced document is a
transcript, the free copy and 30 page limit do not apply.

                                              U.S. District Court

               United States District Court for the Western District of Washington

Notice of Electronic Filing

The following transaction was entered by Sands, Darin on 4/2/2020 at 11:54 AM PDT and filed on
4/2/2020
Case Name:           ZoomInfo Technologies LLC v. Collabera Inc
Case Number:         3:20-cv-05211-RBL
Filer:               ZoomInfo Technologies LLC
Document Number: 6


Docket Text:
AFFIDAVIT of Service of Summons and Complaint on Registered Agent,
BlumbergExcelsior Corporate Services, Inc. on 3/11/2020, filed by Plaintiff ZoomInfo
Technologies LLC. (Sands, Darin)


3:20-cv-05211-RBL Notice has been electronically mailed to:

Darin M Sands sandsd@lanepowell.com, docketing-pdx@lanepowell.com,
hummella@lanepowell.com, nortonj@lanepowell.com

3:20-cv-05211-RBL Notice will not be electronically mailed to:

The following document(s) are associated with this transaction:


                                                                                              Sands Declaration
                                                                                                      Exhibit A
                                                                                                    Page 2 of 3
 Case 3:20-cv-05211-RBL Document 8-1 Filed 04/09/20 Page 4 of 4




Document description:Main Document
Original filename:n/a
Electronic document Stamp:
[STAMP dcecfStamp_ID=1035929271 [Date=4/2/2020] [FileNumber=7998634-0]
[4116dc606ea8b5ff22449036a35d77b36044e97778e8ef4f1596437308debb5cc7db
4c5b81d35a5c8379124db1eb2bde08dc833c197791cb72ac95590a61d1b8]]




                                                            Sands Declaration
                                                                    Exhibit A
                                                                  Page 3 of 3
